Citation Nr: 0820401	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death on the basis of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service in the Marine Corps from 
January 1952 to April 1957.  He was born in 1934.  The 
veteran died in August 2001.

During his lifetime, service connection was in effect for 
disabilities associated with injuries suffered in August 1956 
which include traumatic amputation involving one arm.  

At the time of his death, service connection was in effect as 
follows: below the left elbow amputation, with satisfactory 
stump, rated as 70 percent disabling from May 1, 1957; status 
post right shoulder rotator cuff tear with impingement 
syndrome and post operative right acromioplasty, rated as 30 
percent from August 29, 1996; as 100 percent from January 15, 
1997; and as 30 percent from August 11, 1997; and shell 
fragment wound residuals involving Muscle Groups I and V, 
left shoulder and arm, rated as 20 percent disabling from May 
1, 1957.  The combined schedular rating has been at a minimum 
of 80 percent from May 1957, and a minimum of 90 percent from 
August 1996.  The veteran was in receipt of special monthly 
compensation on account of anatomical loss of one hand from 
1957; and a 100 percent based on total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from January 15, 1997.

The appellant, who is the veteran's surviving spouse, has 
been found to be entitled to Dependents' Educational 
Assistance benefits. 

In a decision in July 2006, the Board denied entitlement to 
Dependency and Indemnity (DIC) benefits pursuant to 38 
U.S.C.A. § 1318.  The Board remanded the remaining two 
appellate issues for medical opinions.   

Issue #2 will be further addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in August 2001, service 
connection was in effect for below the left elbow amputation, 
with satisfactory stump, rated as 70 percent disabling from 
May 1, 1957; status post right shoulder rotator cuff tear 
with impingement syndrome and post operative right 
acromioplasty, rated as 30 percent from August 29, 1996; as 
100 percent from January 15, 1997; and as 30 percent from 
August 11, 1997; and shell fragment wound residuals involving 
Muscle Groups I and V, left shoulder and arm, rated as 20 
percent disabling from May 1, 1957.  The combined schedular 
rating has been at a minimum of 80 percent from May 1957, and 
a minimum of 90 percent from August 1996.  The veteran was in 
receipt of special monthly compensation on account of 
anatomical loss of one hand from 1957; and a 100 percent 
based on total rating based on individual unemployability due 
to service-connected disabilities (TDIU) from January 15, 
1997.

2.  The veteran's death certificate indicated that he died on 
August [redacted], 2001.  The death certificate showed the cause of 
death as esophageal cancer, said to be of three months' 
duration.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service or to service-connected 
disabilities.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that service-connected disabilities 
contributed to, aided or lent assistance to the production of 
his death, or made him less capable of resisting the fatal 
disease. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to, 
contributed to or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a)(c), 3.307, 
3.309, 3.310, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The appellant filed her claim for benefit soon after his 
death in August 2001.  Since then, extensive clinical 
records, now encompassing multiple volumes, have been 
attached to the claims file.  SOC and SSOCs were issued and 
the requirements to support the claim were discussed at 
length in writing and orally.  The Board remanded the case 
for specific opinions, at which time the criteria for all 
benefits were again reiterated.  In the aggregate, the Board 
finds that the RO has satisfied the duty to notify and assist 
under the VCAA.

With regard to issue # 1, the Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  She was advised of her opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the appellant, and, given the 
nature of the conclusion herein, any presumption of error as 
to VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
with regard to issue #1 alone would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.  Criteria, Factual Background and Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

It appears that most if not all of the veteran's terminal VA 
clinical records are in the file, and they encompass multiple 
folders.

In sum, the veteran was admitted to VA hospitalization for 
treatment of cardiovascular problems in January 2001 to 
include a right carotid endarterectomy.  In April 2001, he 
was hospitalized for carotid stenosis and underwent a left 
carotid endarterectomy.  He was noted to have a history of 
coronary artery disease and myocardial infarction.  Some 
clinical records and memoranda in the file refer to problems 
encountered during his care and exchanges between physicians 
and other staff and family as to concerns in that regard.

In June 2001, he was diagnosed with esophageal cancer.  He 
thereafter received hospice care and died on August [redacted], 2001.  
The death certificate showed the cause of death as esophageal 
cancer, said to be of 3 months duration.
 
The theories upon which the appellant and others have pursued 
the claim relate to (a) whether he was entitled to benefits 
based on a total permanent rating for a requisite period of 
time (1318); (b) whether his service-connected disabilities 
impacted on his death to include his ability to receive 
treatment; and finally, (c) whether his care during his 
terminal period by VA was appropriate or negligent under 
various bases (1151).  The theories encompassed under (a) 
were addressed in the 2006 Board's denial decision.   

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

At the time of the June 2006 remand, the Board found that 
additional development to include medical opinions would be 
of probable benefit and the case was remanded therefor.  
Those opinions are now in the file.

Large volumes of clinical material are associated with the 
claims file.  All of these were reviewed at the time of the 
expert medical opinion, dated in May 2007 in which the 
physician identified all pertinent clinical notations in 
considerable detail.  He opined, in pertinent part, that:

The veteran's service-connected 
disabilities did not have any impact on 
the veteran's terminal illness and 
treatment or otherwise render him less 
able to withstand the rigors thereof.

In this case, the Board recognizes that the veteran has long 
experienced significant impairment as a result of his 
multiple service-connected disabilities.  This is apparent 
from the recitations above.  Nonetheless, the issue is not 
the nature of his impairment, but whether it has any 
association between the service-connected disabilities and 
the cause of his death.  Again, the Board is mindful of the 
concerns of his family, and notes the rapidity with which he 
was diagnosed and died.  Nonetheless, the Board is not 
permitted to render medical judgments on its own initiative, 
and thus, the case was returned for a specific opinion in 
that regard which is now of record.  That medical opinion in 
this case is quite unequivocal, and there is no credible 
medical opinion to the contrary, namely that the service 
connected disabilities did not cause or otherwise contribute 
to or hasten or otherwise impact his death.  In this regard, 
a reasonable doubt is not raised to be resolved in the 
appellant's favor.  

ORDER

Service connection for the cause of the veteran's death is 
denied.




REMAND

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

The veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  See 38 C.F.R. § 
3.358(b)(1). Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized. See 38 
C.F.R. § 3.358(b)(2).

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.   See 3.361(d)(2)).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  For claims filed on or after October 1, 
1997, the claims must be decided under the amended 
regulations.  Here, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 were filed after the revisions and, thus, 
such claims must be decided under the post-October 1, 1997, 
version of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is argued that the veteran was treated with 
neglect by VA; that his cancer was ignored and entirely 
misdiagnosed, and then not properly diagnosed and/or treated 
until it was too late.  

A letter is of record from DW, apparently the veteran's 
daughter.  She argues that he had been choking all along, a 
sign of his cancer, and that this was ignored by VA.  She 
further indicated that throughout his final care, had the 
right testing been done by VA, it would have been found to be 
cancer which could have then been treated.  She also stated 
that eventually her mother had taken the veteran to a private 
hospital where they addressed the symptoms and found the 
cancer.  

Large volumes of clinical material are associated with the 
claims file.  All of these were reviewed at the time of the 
expert medical opinion, dated in May 2007 in which the 
physician identified all pertinent clinical notations in 
considerable detail.  He rendered the opinion cited above 
with regard to service connection on bases other than 1151.  
He also opined that any VA treatment did not result in 
additional disability; that treatment did not result in 
additional disability; and that the diagnosis of the terminal 
condition was made in a timely manner and the medical 
management was appropriate for the condition under the 
circumstances.  

However, the examiner specifically noted the dates of 
staging, diagnoses, etc.  He opined that some issues 
including a pivotal one with regard to an earlier staging and 
final care were beyond his expertise; that he questioned the 
timeliness and terminal treatment decisions as a result 
thereof; and recommended that a surgeon and/or oncologist's 
opinion be secured.  This was not done.  The appellant would 
seem to be reasonably entitled to such an opinion.

The Board finds that such an opinion is reasonably warranted.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The case should be provided, along 
with a copy of the 2006 Board decision, a 
copy of this decision, and all clinical 
files, for a review by an oncologist 
and/or surgeon to respond to the specific 
and detailed questions raised by the VA 
examiner at the May 2007 evaluation (see 
p. 4 of that VA examination report).  

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued, the appellant and 
her representative given a reasonable 
opportunity to respond, and then the case 
should be returned to the Board for final 
appellate review.  

The appellant need do nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


